Title: To George Washington from Samuel Powel, 21 August 1786
From: Powel, Samuel
To: Washington, George



Dear Sir
Philadelphia 21st August 1786

I have now to acknowlege the Receipt of your Letter, of May 25, in Answer to mine inclosing Col. Morgan’s Essay. I beg you will not imagine that the transcribing it was troublesome to me. The Pleasure arising from a Communication in which you were interested abundantly compensated for the Time employed in making it; &, I hope, I need not add that I shall think myself happy to be of use to you on any Occasion.
Dr Griffith delivered me your Letter of the 5th of April. I should have been pleased to have had it in my Power to have furthered his Views with Convenience to myself; but, to have fallen in with his Plans, I must have withdrawn from the national Bank, what would have [been] requisite to accomplish them. Had my Situation corresponded to his Wishes your Recommendation would have proved an additional Inducement.
Mrs Powel begs Leave to join me in offering our best Thanks to you & Mrs Washington for your obliging Invitation. Be assured that should we ever determine upon visiting Virginia, the pleasure of paying you a Visit will not be the least of the Gratifications we should expect to derive from such a Journey. Our best Wishes attend you both, and I am Dear Sir, Your most obedt humble Servt

Samuel Powel

